DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a pressure sensing structure configured to be adhered to a panel or a side frame with an adhesive having an elastic modulus, the structure having a substrate with a first and second opposing mounting surface, a first and second elastic carrier respectively positioned on the first and second mounting surfaces, a signal measuring circuit having a strain sensing element having at least a first electronic component on the first carrier and a second electronic component on the second carrier, the first and second electronic components being connected in a bridge circuit that is arranged to detect deflection amount of the substrate by strain variations between the first and second carriers while reducing or eliminating dependence on the elastic modulus of the adhesive.
The closest prior art of record is to Mathias which features a substrate having opposing mounting surfaces, first and second elastic carriers respectively mounted to the mounting 
Mathias, fails to disclose compensating or reducing the dependence of an elastic modulus of an adhesive that is positioned between a panel or a side frame and the pressure sensing structure as Mathias fails to disclose the use of an adhesive connecting the sensing structure to a panel or a side frame.  The inventions by Zhou, Johnson and Cho combined disclose the use of an adhesive between the pressure sensing structure and a panel or a side frame of a device, but in combination, none of the prior art disclose compensating or reducing the dependence of the elastic modulus of the adhesive through the strain sensing elements configured in the bridge configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 14, 2021